DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse for claim 1-19 in the reply filed on 11/07/2022 is acknowledged.  Applicant elected Group I, claims 1-7 and 13-19 for examination.  Group II, claims 8-12 are withdrawn from consideration.  
Information Disclosure Statement


The information disclosure statement (IDS) submitted on 11/01/2021. The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-7 and 13-19 are pending for examination in this Office Action.
Claims 8-12 are withdrawn.
Drawings
The drawings are objected to because Figs. 1, 2A to 2E have dark background with white text. This should be reverse, the background white and the graphs and text black.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Objections








Claims are objected to because of the following informalities:  
Claim 1, recites line 7: “generating a control signal to control an operation of generating the PAM-4 electrical signal based on the feature information.”  Should be corrected for clarity to recite: “generating a control signal [[to]]for controlling an operation [[of]]when generating the PAM-4 electrical signal based on the feature information..”.
Claim 6, recites line 8, page 20: “a processor configured to generate a control signal to control generating the PAM-4 electrical signal based on the feature information.”  Should be corrected for clarity to recite: “a processor configured to generate a control signal [[to]]for controlling when generating the PAM-4 electrical signal based on the feature information.”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112









The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.












Claims 2-3, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and 15 thus claim 3 and 15 by way dependence, recite “the control signal comprises a signal to control a PAM-4 eye symmetric ratio in an inner-outer eye diagram of the PAM-4 electrical signal, wherein the PAM-4 eye symmetric ratio is, in the inner-outer eye diagram, a ratio of one area among areas excluding an inner eye from an outer eye to an area corresponding to the inner eye.”, (Emphasis Added), a ratio of one area among areas excluding an inner area eye from an outer eye to an area corresponding to the inner eye make claim vague and unclear. Referring to Figs. 2A-2E paragraph [0042]- [0044]; First, it is not clear what is meant by saying “a ratio of one area among areas” claim should state what is area i.e., area being referred as eye opening. Second, there are two areas marked as A and one area mark as B, it is not clear when claim recite the ratio one area among areas mean one area would be area B eye opening and among areas means area A + area A or other way around one area would be A and among areas would be A+B+A?  Third, assuming inner eye is B area among areas refers to outer eye A+A then what is an area corresponding to the inner eye.  Examiner suggest Applicant use either expression or an illustration to clarify the ambiguity of this claim.  Furthermore, it is not clear how control signal can control PAM-4 eye symmetric ratio.    
Claim Rejections - 35 USC § 103











In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-3, 5-6, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph M. Kahn et al., (US 2003/0011854 A1) hereinafter “Kahn” in view of Kuen-Ting Tsai et al., (WO 2021/127299 A1) hereinafter “Tsai”.   
Regarding claim 1, Kahn disclose a method of generating a four-level pulse amplitude modulation (PAM-4) optical signal, the method comprising (Kahn: Figs. 2, 9a-C, 11, transmitter 18, receiving serial data bit 21, and generating 4-ary PAM, M-ary pulse amplitude modulation where M ≥ 4 and the number of levels M must satisfy is M≥ 2k ¶¶ [0044], [0054]- [0055], [0062]): 
outputting a PAM-4 electrical signal (Kahn: Figs. 2, 5a, 6a, 9a-C, 11, PAM signal Encoder 24, PAM signals generator driver 32, output PAM-4 electrical signals 33 see ¶¶ [0054]- [0055]); 
generating a PAM-4 optical signal based on the PAM-4 electrical signal (Kahn: Figs. 2, 5a, 6a, 9a-C, 11, PAM-4 optical signal generator 27, optical modulator 30 receives optical signal 29 from light source 28 and the PAM-4 electrical signal 25 from driver signal 32 which is signal 33, in order to generate PAM-4 optical signal 34, see ¶¶ [0054]- [0055]); 
extracting feature information of the PAM-4 electrical signal from the PAM-4 electrical signal (Kahn: Figs. 2, 5a, 6a, 9a-C, 11, PAM signal Encoder 24 is further defined see Fig. 5a, that uses extracting device (state machine) 232 for receiving input information i.e., feature information receiving blocks of k information bits 231 (Dm) from PAM-4 electrical signal generator 230, (i.e., each symbol has interval T and m is a time index counting symbol intervals), extracting device 232 produces an output signal Bm 233 see ¶¶ [0072]- [0073]); and 
Kahn does not expressly disclose generating a control signal to control an operation of generating the PAM-4 electrical signal based on the feature information.
However, Tsai disclose generating a control signal to control an operation of generating the PAM-4 electrical signal based on the feature information (Tsai: Figs. 1, 7,  6, optical transmitter 1, PAM-4 electrical signal generator 12, control module 11 that generate control signals i.e., La by 114 for adjusting/ tuning the amplitude of PAM-4 electrical signal 12, the feature information is extracted from detection of PAM-4 electrical signal and to generate measurement signal Ms., or bias voltage offset controller 112, see ¶¶ [0040], [0020],[0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn for generating a control signal to control an operation of generating the PAM-4 electrical signal based on the feature information as taught by Tsai in order to adjust the electrical level of the PAM-4 electrical signal according to measurement signal as feature information in order to reduce the signal-dependent noise, it needs to adjust the electrical levels in the multi-level pulse amplitude modulation signal Pam. See Tsai paragraph [0040]. 
Regarding claim 13, Kahn disclose an apparatus for generating a four-level pulse amplitude modulation (PAM-4) 15optical signal, the apparatus comprising (Kahn: Figs. 2, 5a, 6a, 9a-C, 11, transmitter 18, receiving serial data bit 21, and generating 4-ary PAM, M-ary pulse amplitude modulation where M ≥ 4 and the number of levels M must satisfy is M≥ 2k ¶¶ [0044], [0054]- [0055], [0062]): 
a signal generator configured to output a PAM-4 electrical signal (Kahn: Figs. 2, 5a, 6a, 9a-C, 11, PAM signal Encoder 24, PAM signals generator driver 32, output PAM-4 electrical signals 33 see ¶¶ [0054]- [0055]); 
an optical modulator configured to generate a PAM-4 optical signal based on the PAM- 4 electrical signal (Kahn: Figs. 2, 5a, 6a, 9a-C, 11, PAM-4 optical signal generator 27, optical modulator 30 receives optical signal 29 from light source 28 and the PAM-4 electrical signal 25 from driver signal 32 which is signal 33, in order to generate PAM-4 optical signal 34, see ¶¶ [0054]- [0055]); 
a band-pass filter configured to extract feature information of the PAM-4 electrical 20signal from the PAM-4 electrical signal (Kahn: Figs. 2, 5a, 6a, 9a-C, 11, PAM signal Encoder 24 is further defined see Fig. 5a, that uses extracting device (state machine) 232 for receiving input information i.e., feature information receiving blocks of k information bits 231 (Dm) from PAM-4 electrical signal generator 230, (i.e., each symbol has interval T and m is a time index counting symbol intervals), extracting device 232 produces an output signal Bm 233 and further that is filtered by low pass filter 235 in order to generate output 236 S(t) to optical modulator see ¶¶ [0072]- [0073]); and 
Kahn does not expressly disclose a processor configured to generate a control signal to control generating the PAM-4 electrical signal based on the feature information.
However, Tsai disclose a processor configured to generate a control signal to control generating the PAM-4 electrical signal based on the feature information (Tsai: Figs. 7, 1, 6, optical transmitter 1, PAM-4 electrical signal generator 12, processor i.e., control module 11 that generate control signals i.e., La by 114 for adjusting/ tuning the amplitude of PAM-4 electrical signal 12, the feature information is extracted from detection of PAM-4 electrical signal and to generate measurement signal Ms., or bias voltage offset controller 112, see ¶¶ [0040],  [0020],[0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn for generating a control signal to control an operation of generating the PAM-4 electrical signal based on the feature information as taught by Tsai in order to adjust the electrical level of the PAM-4 electrical signal according to measurement signal as feature information in order to reduce the signal-dependent noise, it needs to adjust the electrical levels in the multi-level pulse amplitude modulation signal Pam. See Tsai paragraph [0040]. 
Although Tsai disclose  low pass filter at the output of extracting device and for further defining the extracting for specific amplitude and frequency and does not disclose band-pass filter, however it would have been obvious to one of skill in the art the use bandpass filter instead of low pass filter is merely matter of design choice because employing low, high and band pass filters are well known in thus the replacing low pass filter instead of band-pass is matter of design choice. See Sadao Fujita, (US 2019/0036611 A1) teaches using band-pass filter and replacing low-pass filter. 
Regarding claim 2, the combination of Kahn discloses the method of claim 1, wherein the control signal comprises a signal to control disclose a PAM-4 eye symmetric ratio in an inner-outer eye diagram of the PAM-4 electrical signal, wherein the PAM-4 eye symmetric ratio is, in the inner-outer eye diagram, a ratio of one area among areas excluding an inner eye from an outer eye to an area corresponding to the inner eye (Tsai: Figs. 6, refers to PAM-4 electrical with control signal Pam showing PAM-4 eye being symmetric L0-L3, having three eye opening areas which two of them outer eye and one inner eye, the Fig. 6 further illustrate changes of the eye of optical modulate signal Lm when the asymmetrical optical modulator 14 has effect transfer function because sine symmetrical characteristics with respect to quadrature point VH01, from electrical level 0, VH12 from electrical level 1 and so on thus may obtain maximum SNR ratio see ¶¶ [0033], [0034]).
Regarding claim 14, is interpreted and rejected the same as claim 2. 
Regarding claim 3, the combination of Kahn discloses the method of claim 2, wherein the control signal further comprises a signal to tune a magnitude of the PAM-4 electrical signal (Tsai: Figs. 7, PAM-4 electrical signal generator 12, control module 11 that generate control signals i.e., La by 114 for adjusting/ tuning the amplitude of PAM-4 electrical signal 12, see ¶¶ [0040], [0020], [0025]).
Regarding claim 15, is interpreted and rejected the same as claim 3. 
Regarding claim 5, the combination of Kahn discloses the method of claim 1, wherein the feature information comprises an amplitude extracted at a peak of the PAM-4 electrical signal, an amplitude extracted at a first null, and an amplitude extracted at a second null (Kahn: Figs. 2, 5a, 11, PAM signal Encoder 24 is further defined,  spectra narrowing achieved as shown in figure 11, there are four different type of PAM 412, 414 are 4-PAM with amplitude with peak of 10 dB or 0 dB, 1st null at 20 and 2nd null at 40,  see ¶¶ [0132]- [0133]).
    PNG
    media_image1.png
    537
    674
    media_image1.png
    Greyscale


Regarding claim 16, is interpreted and rejected the same as claim 5.
Regarding claim 6, the combination of Kahn discloses the method of claim 1, wherein the generating of the control signal comprises checking a target amplitude at the peak of the PAM-4 electrical signal based on the feature information (Tsai: Figs. 1, 7,  6, optical transmitter 1, PAM-4 electrical signal generator 12, control module 11 that generate control signals i.e., La by 114 for adjusting/ tuning the amplitude of PAM-4 electrical signal 12, it needs to adjust the electrical levels in the multi-level pulse amplitude modulation signal Pam to reach below the quadrature point or target amplitude see ¶¶ [0040]).
Regarding claim 18, is interpreted and rejected the same as claim 6.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “Kahn” in view of “Tsai” and further in view Sadao Fujita, (US 2019/0036611 A1) hereinafter “Fujita”.
Regarding claim 4, the combination of Kahn discloses the method of claim 1, wherein the extracting comprises extracting the feature information by performing band-pass filtering on the PAM-4 electrical signal (Kahn: Figs. 2, 5a, PAM signal Encoder 24, see detail Fig. 5a, extracting device 232 receiving input information i.e., feature information receiving blocks of k information bits 231 (Dm) from PAM-4 electrical signal generator 230, extracting device 232 produces an output signal Bm 233 low pass filter 235 further extract signal generate output 236 S(t) to optical modulator see ¶¶ [0072]- [0073]).
The combination Kahn does not expressly disclose extracting information to be performed by band-pass filtering. 
However, Fujita extracting the feature information by performing band-pass filtering on the PAM-4 electrical signal (Fujita: Figs. 3A-C, 6, band-pass filter 214 extract dither signal component i.e., feature information from envelope detector 212, and pass frequency that is set at a frequency equal to that of the low frequency oscillator 217, see ¶¶ [0085], [0088], [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn for extracting the feature information by performing band-pass filtering as taught by Fujita in order to extract dither signal component and to set frequency equal to the oscillator frequency because this make possible to obtain a first control signal which the DC biases of each arm of modulation are controlled.  See Tsai paragraph [0085]. 
Allowable Subject Matter
















Claims 7, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Rahul Shringarpure et al., 	(US 2017/0105059 A1) 
Bruno Garlepp et al., 		(WO 2004/105334 A2) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636